Title: To Alexander Hamilton from John M. Pintard, 7 December 1790
From: Pintard, John M.
To: Hamilton, Alexander


Madeira 7th. December 1790
Dear Sir
I take the first opportunity of droping a few lines to you after my arrival at this Island, to mention a Circumstance, which I conceive to be of importance to the Revenue of the United States. The Clearance from the Custom House at this Island mentions in general Terms that the Brig or Ship (here is inserted the name of the Vessel & Commander) has permission to depart with a Cargo of Wines: She may have two Pipes or two Hundred: and also may have a Quantity of fruit & Citron. The Master under these Circumstances certainly has it in his power, to defraud the Revenue of the United States. The British Government found the Inconvenience of these sort of Clearances: and now oblige their Vessels sailing from this Port to have the manifest of the Cargo they take in here, certifyed under the official Seal of the British Consul. I wou’d submit to your Consideration whether a Regulation of that Kind with Vessels belonging to the United States trading here wou’d not be improper. The 32d. Section of the Collection Act, recites that no Persons shall be entiled to recieve the draw Back, allowed on any Goods, Wares, or Merchandize, exported from the United States, until he shall produce a Certificate in writing of two Respectable Merchants, at the foreign Port, or Place at which the same were deliver’d &c. I think it wou’d be more proper that the Consul of the United States at the Foreign Port, shou’d certify the landing of the goods under his official Seal. I shall Occasionally take the Liberty of addressing a few lines to you: and shall mention such matters, as Occurs to me to be of any Importance to the Trade of the United States. I shall always feel happy when your Leisure will permit to receive a few lines from you. I beg leave to tender you an offer of my best Services at this Island, & am
